Exhibit 12.1 CALCULATION OF CONSOLIDATED RATIOS OF EARNINGS TO FIXED CHARGES Nine Months Ended September 30, 2016 Years Ended December 31, (Dollarsinthousands) Fixed charges: Interest on borrowings Fixed charges excluding interest on deposits Interest on deposits Fixed charges including interest on deposits Preferred stock dividends — Fixed charges including preferred stock dividends Earnings available for fixed charges excluding interest on deposits: Pre-tax income Distributed equity income of affiliated companies — Add:Fixed charges excluding interest on deposits Less:Capitalized interest — Less:Net income – noncontrolling interests — Total earnings available for fixed charges excluding interest on deposits Ratio of earnings to fixed charges excluding interest on deposits Earnings available for fixed charges including interest on deposits: Pre-tax income Distributed equity income of affiliated companies — Add:Fixed charges including interest on deposits Less:Capitalized interest — Less:Net income – noncontrolling interests — Total earnings available for fixed charges including interest on deposits Ratio of earnings to fixed charges including interest on deposits
